        CASE 0:19-cv-02530-ADM-ECW Doc. 22 Filed 02/12/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Vicky R,
                                                       Case No. 19-cv-2530 ADM/ECW
               Plaintiff,

 v.                                                            ORDER

 Andrew M. Saul,
 Commissioner of Social Security

               Defendant.



      Based upon Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated January 28, 2021, all the files and records, and no

objections having been filed to said Report and Recommendation, IT IS HEREBY

ORDERED that:

    1.   Plaintiff Vicky R.’s Motion for Summary Judgment (Dkt. 15) is
GRANTED in part;

    2.     Defendant Commissioner of Social Security Andrew Saul’s Motion for
Summary Judgment (Dkt. 17) is DENIED;

       3.     This case is REMANDED to the Commissioner pursuant to sentence four
of 42 U.S.C. § 405(g), for further administrative proceedings consistent with this Report
and Recommendation; and

      4.     This case is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: February 12, 2021
                                                       s/Ann D. Montgomery
                                                       Ann D. Montgomery
                                                       United States District Judge
